Citation Nr: 1823139	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating prior to March 6, 2017, and to an initial rating in excess of 20 percent from March 6, 2017, for erectile dysfunction with low testosterone residuals associated with removal of testicle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in January 2017.  A subsequent rating decision of May 2017 increased the evaluation for erectile dysfunction with low testosterone residuals from zero percent to 20 percent, with an effective date of March 6, 2017.  Where there is no clearly expressed intent to limit an appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for the relevant disability both before and after the effective date of any assigned higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized above to reflect the current staged rating.

According to VA's Veterans Appeals Control and Locator System, the RO has acknowledged the Veteran's July 2017 notice of disagreement (NOD) filed with respect to the rating assigned for service-connected posttraumatic stress disorder (PTSD) by a July 2017 rating decision.  Where a notice of disagreement has been filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Because the RO has acknowledged the NOD, however, this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time as to that appealed issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In January 2017, the Board remanded this matter for a VA examination.  Further remand is required because the VA examination report of March 2017 is inadequate, as explained below.  See 38 C.F.R. § 19.9(a) (2017).

The March 2017 examination report does not address two questions specifically included in the action language of the Board's remand: 1) whether it is at least as likely as not that the Veteran's Peyronie's disease shown in the record is proximately due to, caused by, aggravated by, or a symptom of the service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle; and 2) whether the Veteran's left testicle is considered nonfunctioning in view of a May 2011 VA examiner's findings that the Veteran's left testicle is one-half the normal size and of a soft consistency, and that the Veteran is not capable of ejaculation.

The March 2017 report is also inadequate to the extent that it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner incorrectly stated that the Veteran is service-connected for Peyronie's disease, that he has not had an orchiectomy, and that his testes (plural) are normal.  It is clear from the record (and the Board's remand) that the Veteran is not service-connected for Peyronie's disease, and that he has been service-connected since April 8, 2011 for the removal of his right testicle.

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's erectile dysfunction and any associated symptoms.  All efforts to obtain such records should be documented in the record.

2. Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and severity of his service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.  The Veteran's claims folder must be made available to, and reviewed by, the examiner.  The examination must include all physical and diagnostic testing necessary to rate the Veteran's disability under VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.

The examiner must report all symptoms and manifestations attributable to the Veteran's service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.

The examiner must address whether there is any penile deformity associated with the service-connected disability.  The examiner must specifically discuss whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Peyronie's disease shown in the record is due to, caused by, aggravated by, or a symptom of the service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.  Any opinion given in this regard must reflect consideration of the relevant medical evidence of record, to include the June 2006 private treatment note that includes an assessment of "ED/Peyronie's", and the August 2012 private treatment note that includes the impression of "ED with Peyronie's disease" and a finding that the Veteran had a 45 degree dorsal deflection.

The examiner must estimate the approximate date of onset of any penile deformity that is due to, caused by, aggravated by, or a symptom of the service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.  If the examiner is unable make such an estimate without resort to speculation, he or she should explain whether the inability is due to the limits of medical knowledge or due to a lack of evidence that, if obtained, might permit the opinion to be provided.

The examiner must also specifically state whether the Veteran's left testicle is considered nonfunctioning in view of the May 2011 VA examiner's findings that the Veteran's left testicle is one-half the normal size and of a soft consistency, and that the Veteran is not capable of ejaculation.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Review the claims folder to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


